DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application (KR10-2017-0032445) filed in Korea on 03/15/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Objections
Claim 2 is objected to because of the following reasons: the phrase “wherein the RRC connection reconfiguration message is transmitted” should be amended to “wherein the RRC connection reconfiguration complete message is transmitted”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sivanesan, US 2015/0264621 in view of Taguchi, US 2018/0352481.

For claim 1. Sivanesan teaches: An operation method of a terminal in a communication system including the terminal, a first base station, a second base station, and a third base station, (Sivanesan, fig 3, paragraph 19-32) the operation method comprising: 
when the terminal is connected to the first base station and the second base station, transmitting a radio resource control (RRC) measurement report message including channel state information measured by the terminal to the second base station via the first base station; (Sivanesan, fig 3, paragraph 19-32, “Before the illustrated process 300 begins, the UE 210 is served by a split bearer via the serving MeNB 212 and the SeNB 213… The UE 210 periodically measures the reference signal received power (RSRP) or reference signal received quality (RSRQ) of the MeNB-UE link with the serving MeNB 212. The UE 210 may also periodically measure the RSRP or RSRQ of signals received from the target MeNB 214. When a measurement event is triggered, and after a time interval (e.g., set by the time to trigger (TTT) timer) selected to reduce unnecessary handovers (e.g., the "ping-pong" effect), the UE 210 sends a measurement report signal 312 to the RRC entity at the serving MeNB 212.”; also see fig 1, paragraph 12-15; implicit that communications between UE and MeNB is communicated via SeNB because “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB.”)
when a handover procedure from the second base station to the third base station is determined to be performed based on the RRC measurement report message, receiving an RRC connection reconfiguration message indicating execution of the handover procedure from the second base station via the first base station; (Sivanesan, fig 3, paragraph 19-32, “In response, the serving MeNB 212 sends a modified RRC connection reconfiguration message 318 to the UE 210. The RRC connection reconfiguration message 318 indicates an initiation of a split bearer handover of the UE 210 to the target MeNB 214 without releasing the connection between the UE 210 and the SeNB 213.”; also see fig 1, paragraph 12-15; implicit that communications between UE and MeNB is communicated via SeNB because “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB.”)
and establishing a first communication path between the terminal and the third base station by performing the handover procedure based on the RRC connection reconfiguration message, (Sivanesan, fig 3, paragraph 19-32, “Then, the UE 210 starts a random access procedure with the target MeNB 214. The random access procedure 320 establishes a connection between the UE 210 and the target MeNB 214 (e.g., allocates uplink radio resources so that the UE 210 can transmit user data to the target MeNB 214). When the connection is established, the UE 210 sends an RRC connection reconfiguration complete message 322 to the target MeNB 214… Thus, the UE 210 is served by a split bearer via the target MeNB 214 (now the serving MeNB) and the SeNB 213.”)
wherein the RRC measurement report message is transmitted from the first base station to the second base station via a second communication path established between the first base station and the second base station, (Sivanesan, fig 3, paragraph 19-32, “Before the illustrated process 300 begins, the UE 210 is served by a split bearer via the serving MeNB 212 and the SeNB 213… the UE 210 sends a measurement report signal 312 to the RRC entity at the serving MeNB 212.”; also see fig 1, paragraph 12-15; implicit that communications between UE and MeNB is communicated via a path between MeNB and SeNB because “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB.”)
the RRC connection reconfiguration message is generated by the second base station, and the RRC connection reconfiguration message is transmitted from the second base station to the first base station via the second communication path. (Sivanesan, fig 3, paragraph 19-32, “In response, the serving MeNB 212 sends a modified RRC connection reconfiguration message 318 to the UE 210. The RRC connection reconfiguration message 318 indicates an initiation of a split bearer handover of the UE 210 to the target MeNB 214 without releasing the connection between the UE 210 and the SeNB 213.”; also see fig 1, paragraph 12-15; implicit that communications between UE and MeNB is communicated via a path between MeNB and SeNB because “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB.”)
Even though it’s well-known in the art that “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach such fact.
Taguchi from the same or similar fields of endeavor teaches: “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB (Taguchi, fig 8-9, paragraph 162-212, “Here, the “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB… The first embodiment will disclose a method that enables data transmission between the UE and the SeNB during the HO between the MeNBs while the split bearer is maintained… FIGS. 8 and 9 illustrate an example sequence of handover processes in the communication system according to the first embodiment… In FIG. 8, Step ST1011 indicates that the HO-subject UE is performing the DC with the S-MeNB and the SeNB. In Step ST1012, the UE notifies the S-MeNB of a measurement result of a connected state with the S-MeNB while performing the DC… According to the measurement result of the connected state notified in Step ST1012, the S-MeNB determines to perform the HO in Step ST1013. In Step ST1014, the S-MeNB requests the T-MeNB to be a HO target for the UE… In Step ST1020, the S-MeNB notifies the subject UE to maintain the split bearer using the same SeNB… The information indicating that the split bearer is to be maintained using the same SeNB is notified in Step ST1020 in addition to, for example, an RRC Connection Reconfiguration message disclosed in FIG. 4.3.2.3-1 of Non-Patent Document 8. The information may also be notified together with mobility control information (MCI) of the RRC Connection Reconfiguration message… After determining that the split bearer configuration can be set to the notified SeNB in Step sT1021 and proceeding to Step ST1022, the subject UE sets the split bearer configuration to the corresponding SeNB and T-MeNB in Step ST1022… In Step ST1023, the subject UE performs an RA process with the T-MeNB to synchronize with the T-MeNB. The subject UE after performing the RA process notifies the T-MeNB of setting completion of the T-MeNB configuration and the SeNB configuration in Step ST1024. This notification is made using, for example, an RRC Connection Reconfiguration Complete message disclosed in FIG. 4.3.2.3-1 of Non-Patent Document 8.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taguchi into Sivanesan, since Sivanesan suggests a technique for split bearer communication, and Taguchi suggests the beneficial way of strengthen Sivenesan by describing in details that “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB (Taguchi, fig 8-9, paragraph 162-212) thus communications between UE and MeNB can be communicated via SeNB in the analogous art of communication.

For claim 2. Sivanesan and Taguchi disclose all the limitations of claim 1, and Sivanesan further teaches: further comprising transmitting an RRC connection reconfiguration complete message indicating completion of the handover procedure to the third base station via the first base station, wherein the RRC connection reconfiguration message is transmitted from the first base station to the third base station via a third communication path established between the first base station and the third base station. (Sivanesan, fig 3, paragraph 19-32, “When the connection is established, the UE 210 sends an RRC connection reconfiguration complete message 322 to the target MeNB 214… the UE 210 is served by a split bearer via the target MeNB 214 (now the serving MeNB) and the SeNB 213.”; implicit that communications between UE and target MeNB is communicated via SeNB (via a path between target MeNB and SeNB) because “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB.”)
Even though it’s well-known in the art that “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach such fact.
Taguchi from the same or similar fields of endeavor teaches: “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB (Taguchi, fig 8-9, paragraph 162-212, “Here, the “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB… The first embodiment will disclose a method that enables data transmission between the UE and the SeNB during the HO between the MeNBs while the split bearer is maintained… FIGS. 8 and 9 illustrate an example sequence of handover processes in the communication system according to the first embodiment… In FIG. 8, Step ST1011 indicates that the HO-subject UE is performing the DC with the S-MeNB and the SeNB. In Step ST1012, the UE notifies the S-MeNB of a measurement result of a connected state with the S-MeNB while performing the DC… According to the measurement result of the connected state notified in Step ST1012, the S-MeNB determines to perform the HO in Step ST1013. In Step ST1014, the S-MeNB requests the T-MeNB to be a HO target for the UE… In Step ST1020, the S-MeNB notifies the subject UE to maintain the split bearer using the same SeNB… The information indicating that the split bearer is to be maintained using the same SeNB is notified in Step ST1020 in addition to, for example, an RRC Connection Reconfiguration message disclosed in FIG. 4.3.2.3-1 of Non-Patent Document 8. The information may also be notified together with mobility control information (MCI) of the RRC Connection Reconfiguration message… After determining that the split bearer configuration can be set to the notified SeNB in Step sT1021 and proceeding to Step ST1022, the subject UE sets the split bearer configuration to the corresponding SeNB and T-MeNB in Step ST1022… In Step ST1023, the subject UE performs an RA process with the T-MeNB to synchronize with the T-MeNB. The subject UE after performing the RA process notifies the T-MeNB of setting completion of the T-MeNB configuration and the SeNB configuration in Step ST1024. This notification is made using, for example, an RRC Connection Reconfiguration Complete message disclosed in FIG. 4.3.2.3-1 of Non-Patent Document 8.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taguchi into Sivanesan, since Sivanesan suggests a technique for split bearer communication, and Taguchi suggests the beneficial way of strengthen Sivenesan by describing in details that “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB (Taguchi, fig 8-9, paragraph 162-212) thus communications between UE and MeNB can be communicated via SeNB in the analogous art of communication.

For claim 5. Sivanesan and Taguchi disclose all the limitations of claim 1, and Sivanesan further teaches: wherein the second communication path is mapped to a data radio bearer (DRB) established between the terminal and the first base station, and the RRC measurement report message and the RRC connection reconfiguration message are transmitted and received through the DRB. (Sivanesan, fig 3, paragraph 19-32, “Before the illustrated process 300 begins, the UE 210 is served by a split bearer via the serving MeNB 212 and the SeNB 213… The UE 210 periodically measures the reference signal received power (RSRP) or reference signal received quality (RSRQ) of the MeNB-UE link with the serving MeNB 212. The UE 210 may also periodically measure the RSRP or RSRQ of signals received from the target MeNB 214. When a measurement event is triggered, and after a time interval (e.g., set by the time to trigger (TTT) timer) selected to reduce unnecessary handovers (e.g., the "ping-pong" effect), the UE 210 sends a measurement report signal 312 to the RRC entity at the serving MeNB 212… In response, the serving MeNB 212 sends a modified RRC connection reconfiguration message 318 to the UE 210. The RRC connection reconfiguration message 318 indicates an initiation of a split bearer handover of the UE 210 to the target MeNB 214 without releasing the connection between the UE 210 and the SeNB 213.”; also see fig 1, paragraph 12-15; implicit that communications between UE and MeNB is communicated via SeNB because “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB.”)
Even though it’s well-known in the art that “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach such fact.
Taguchi from the same or similar fields of endeavor teaches: “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB (Taguchi, fig 8-9, paragraph 162-212, “Here, the “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB… The first embodiment will disclose a method that enables data transmission between the UE and the SeNB during the HO between the MeNBs while the split bearer is maintained… FIGS. 8 and 9 illustrate an example sequence of handover processes in the communication system according to the first embodiment… In FIG. 8, Step ST1011 indicates that the HO-subject UE is performing the DC with the S-MeNB and the SeNB. In Step ST1012, the UE notifies the S-MeNB of a measurement result of a connected state with the S-MeNB while performing the DC… According to the measurement result of the connected state notified in Step ST1012, the S-MeNB determines to perform the HO in Step ST1013. In Step ST1014, the S-MeNB requests the T-MeNB to be a HO target for the UE… In Step ST1020, the S-MeNB notifies the subject UE to maintain the split bearer using the same SeNB… The information indicating that the split bearer is to be maintained using the same SeNB is notified in Step ST1020 in addition to, for example, an RRC Connection Reconfiguration message disclosed in FIG. 4.3.2.3-1 of Non-Patent Document 8. The information may also be notified together with mobility control information (MCI) of the RRC Connection Reconfiguration message… After determining that the split bearer configuration can be set to the notified SeNB in Step sT1021 and proceeding to Step ST1022, the subject UE sets the split bearer configuration to the corresponding SeNB and T-MeNB in Step ST1022… In Step ST1023, the subject UE performs an RA process with the T-MeNB to synchronize with the T-MeNB. The subject UE after performing the RA process notifies the T-MeNB of setting completion of the T-MeNB configuration and the SeNB configuration in Step ST1024. This notification is made using, for example, an RRC Connection Reconfiguration Complete message disclosed in FIG. 4.3.2.3-1 of Non-Patent Document 8.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taguchi into Sivanesan, since Sivanesan suggests a technique for split bearer communication, and Taguchi suggests the beneficial way of strengthen Sivenesan by describing in details that “split bearer” means a bearer split into a direct path between the MeNB and the UE and a path between the MeNB and the UE through the SeNB (Taguchi, fig 8-9, paragraph 162-212) thus communications between UE and MeNB can be communicated via SeNB in the analogous art of communication.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sivanesan, US 2015/0264621 in view of Taguchi, US 2018/0352481 and further in view of Ryu, US 2016/0100347.

For claim 3. Sivanesan and Taguchi disclose all the limitations of claim 1, and Sivanesan further teaches: wherein communications between the terminal and the first base station are performed using a frequency band other than a millimeter wave band, (Sivanesan, fig 1, paragraph 12-15, “The network 100 includes a macro cell 110 configured to communicate user data 112 to a UE 114 using a first carrier frequency F1, and a small cell 116 configured to communicate user data 118 to the UE 114 using a second carrier frequency F2.”; also see paragraph 8-9)
Sivanesan doesn’t teach: and communications between the terminal and the second base station and communications between the terminal and the third base station are performed using the millimeter wave band.
Ryu from the same or similar fields of endeavor teaches: and communications between the terminal and the second base station and communications between the terminal and the third base station are performed using the millimeter wave band. (Ryu, fig 9, paragraph 113-118, “In FIG. 9, a portion of a communication system 900 includes a UE 902, an LTE base station (LTE BS) 904, a first mmW base station (mmW BS) 906, and a second mmW base station (mmW BS) 932. The LTE network communication between the UE 902 and the LTE base station 904 is via an LTE UL 908 and an LTE DL 916… At some point in time, the UE 902 may find a better mmW base station to connect to other than the current mmW base station (e.g., due to the UE moving)… In addition, the UE 902 may use a mmW UL channel established with the current mmW base station or a relay link to the current mmW base station to prepare for hand-off… For example, the second mmW base station 932 may send a reply back to the UE 902 via the link 930 of the second X2 interface to the LTE base station 904. The LTE base station 904 forwards this reply to the UE 902 via the LTE DL 916. Thus, via this relayed communication, direct mmW communication may be established between the UE 902 and the second mmW base station 932.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ryu into Sivanesan and Taguchi, since Sivanesan suggests a technique for handover between multiple base stations, and Ryu suggests the beneficial way of having some of such base stations be mmW base stations since different base stations may use different radio access technologies (RATs) and examples of different RATs include, without limitation, third generation partnership project (3GPP) technologies (e.g., third generation technology (3G), fourth generation technology (3G), and fifth generation technology (5G)), millimeter wave (mmW) technology, Bluetooth technology, and Wi-Fi technology, and the LTE link typically has lower capacity than the mmW link (Ryu, paragraph 5-6) in the analogous art of communication.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sivanesan, US 2015/0264621 in view of Taguchi, US 2018/0352481 and further in view of Park, KR 20150045211 A.

For claim 4. Sivanesan and Taguchi disclose all the limitations of claim 1, however Sivanesan doesn’t teach: wherein, when the first communication path is established, at least one data radio bearer (DRB) between the terminal and the third base station and at least one general packet radio service (GPRS) tunneling protocol (GTP)-U tunnel between the third base station and an evolved packet core (EPC) of the communication system are established.
Park from the same or similar fields of endeavor teaches: wherein, when the first communication path is established, at least one data radio bearer (DRB) between the terminal and the third base station and at least one general packet radio service (GPRS) tunneling protocol (GTP)-U tunnel between the third base station and an evolved packet core (EPC) of the communication system are established. (Park, translation, paragraph 25-26, “As described above, after the E-RAB 41 is established, if a handover occurs, the UE 10 will move to the target eNB 102. Then, a procedure of changing the E-RAB 41 to the E-RAB 42 according to the handover is performed. According to this, the DRB 62 must be established between the UE 10 and the target eNB 102, and the S1 bearers 73 and 74 are established between the target eNB 102 and the SGW 30.”; paragraph 22, “In the E-RAB 40, packets are delivered through bearers 60 and 70 for each section in each section. The DRB 60 is a radio section between the UE 10 and the eNB 100, and the radio section is connected to the LTE-Uu interface, and the packet is transmitted through the DRB 60. The S1 bearer 70 is a section between the eNB 100 and the SGW 300 , and this section is connected to the S1-U interface. In this section, the packet is transmitted through a GTP (GPRS Core Network) tunnel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Sivanesan and Taguchi, since Sivanesan suggests a technique for handover of UE to target base station, and Park suggests the beneficial way of establishing DRB between UE and target base station and GTP tunnel between target base station and SGW for such handover since it’s well-known in the art that DRB is a radio section between the UE and the base station and S1 bearer is a section between the base station and the SGW, and in this section, the packet is transmitted through a GTP (GPRS Core Network) tunnel (Park, translation, paragraph 22, 25-26) thus doing so would ease implementation and improve compatibility in the analogous art of communication.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sivanesan, US 2015/0264621 in view of Taguchi, US 2018/0352481 and further in view of Watanabe, US 2012/0108231.

For claim 6. Sivanesan and Taguchi disclose all the limitations of claim 1, and Sivanesan further teaches: wherein communications between the first base station and the second base station and communications between the first base station and the third base station are performed based on user datagram protocol (UDP). (Sivanesan, fig 1, paragraph 12-15, “The macro cell 110 and the small cell 116 communicate with one another through a non-ideal backhaul interface 120 (e.g., an X2 interface)”; paragraph 20, “the serving MeNB 212 sends a "handover request while keeping SCG" message 314 to the target MeNB 214 via the X2 interface.”; implicit since X2 interface includes UDP)
Even though it’s well-known in the art that X2 interface includes UDP, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach such fact.
Watanabe from the same or similar fields of endeavor teaches: X2 interface includes UDP (Watanabe, fig 25, paragraph 180, “FIG. 25 illustrates an example of an X2 interface protocol stack. A protocol stack 2500 of FIG. 25 represents a protocol stack of the X2 interfaces connecting the base stations 2211 to 2213 (eNB) to each other. As illustrated in the protocol stack 2500, the GTP is set in the layer above the UDP in the X2 interfaces.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Watanabe into Sivanesan and Taguchi, since Sivanesan suggests a technique for communication between base stations via X2 interface, and Watanabe suggests the beneficial way of including UDP with such X2 interface since it’s well-known in the art that X2 interface protocol stack includes UDP (Watanabe, fig 25, paragraph 180) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462